Citation Nr: 1422334	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for testicular cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to October 1970.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2011 the Board remanded the issue for further development.  In April 2013, the Board denied the issue and the Veteran appealed the Board's denial.  In an Order, dated in December 2013, the U.S. Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) dated in December 2013, and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

In July 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. A transcript of this proceeding is of record.  During the July 2009 DRO hearing, the Veteran withdrew his appeal as to glaucoma.  

In a March 2011 written submission, the Veteran's representative indicated that the Veteran was withdrawing his Travel Board hearing request, originally made in his November 2008 substantive appeal (VA Form 9). The Veteran has not submitted a request for another Board hearing since that time.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the JMR dated in December 2013, the parties agreed that the January 2013 VA examination was not adequate because the examiner did not discuss the favorable private opinions showing a link between the Veteran's testicular cancer and his Agent Orange exposure.  They further noted that the VA examiner did not address whether the Veteran's testicular cancer could be related to asbestos exposure while service aboard Navy ships.  The JMR parties instructed that on remand the Board should seek another medical opinion as to whether the Veteran's testicular cancer is related to or aggravated by asbestos exposure during military service.  They specifically requested that the examiner be made aware of the VA Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, paragraphs 9 (b) and (g), which provide that inhalation of asbestos exposure can produce cancer of the urogenital system and that US Navy Veterans were potentially exposed to asbestos, which was previously used extensively in military ship construction.   They reiterated that the examiner should comment on the conflicting evidence regarding the relationship between the Veteran's testicular cancer and his exposure to Agent Orange in service.  

The Board notes that in its April 2013 decision it acknowledged the Veteran's Agent Orange exposure, as presumed by medical doctors, for discussion purposes only as the Agency of Original Jurisdiction did not make specific finding as to whether the Veteran served in Vietnam.  Nevertheless, in order to comply with the JMR's directives, the issue is being remanded to obtain a VA addendum opinion as to whether the Veteran's testicular cancer is related to both Agent Orange and asbestos exposure during service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who conducted the January 2013 VA examination to the extent possible.  If this examiner is unavailable another appropriate examiner should review the file and render the following opinions:  

a.) Whether it is at least as likely as not (i.e., probability of 50 percent) that testicular cancer is related to Agent Orange exposure during service? In rendering the opinion the examiner is asked to comment on the following:
   
1.) The Veteran was diagnosed with testicular cancer (left testicular tumor) in January 1996 and underwent a left radical orchiectomy in February 1996.  

2.) The Veteran's private doctor, Dr. B.B., requested in August 2007 that the Veteran be awarded benefits given his onshore exposure to Agent Orange during the Vietnam War and the potential of a causal link between testicular cancer and Agent Orange.

3.) Dr. B.B.'s letter in December 2007 stating that although he could not attest to certain causation, it was his medical opinion that Agent Orange contributed to the onset of testicular cancer.  

b.) Whether it is at least as likely as not (i.e., probability of 50 percent) that testicular cancer is related to the Veteran's asbestos exposure aboard a ship during service in the US Navy? 

In rendering the opinion the examiner should acknowledge that the VA Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, paragraphs 9(b) and (g), which provide that inhalation of asbestos exposure can produce cancer of the urogenital system and that U.S Navy Veterans were potentially exposed to asbestos, which were previously used extensively in military ship construction.   

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

2. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



